Citation Nr: 0016281	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher rating for fibromyalgia, 
initially rated as 10 percent disabling.

2.  Entitlement to a higher rating for gastroesophageal 
reflux disorder and hiatal hernia status post 
cholecystectomy, initially rated as zero percent disabling.

3.  Entitlement to a higher rating for sinusitis, initially 
rated as zero percent disabling.

4.  Entitlement to a higher rating for arthritis of the 
knees, initially rated as 10 percent disabling.

5.  Entitlement to a higher rating for seborrheic dermatitis, 
initially rated as zero percent disabling.

6.  Entitlement to a higher rating for hemorrhoids, initially 
rated as zero percent disabling.

7.  Entitlement to a higher rating for urinary stress 
incontinence status post bladder repair, initially rated as 
zero percent disabling.

8.  Entitlement to service connection for a shin splint 
disability.

9.  Entitlement to service connection for arthritis of the 
back.

10.  Entitlement to a higher rating for pes planus, initially 
rated as zero percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1985 to September 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that (1) granted service 
connection for fibromyalgia, and assigned a 10 percent 
evaluation under diagnostic code 5025; (2) granted service 
connection for gastroesophageal reflux disorder and hiatal 
hernia status post cholecystectomy, and assigned a zero 
percent evaluation under diagnostic code 7318-7346; 
(3) granted service connection for sinusitis, and assigned a 
zero percent evaluation under diagnostic code 6513; (4) 
granted service connection for arthritis, bilateral knees, 
and assigned a 10 percent evaluation under diagnostic code 
5260-5010; (5) granted service connection for seborrheic 
dermatitis, and assigned a zero percent evaluation under 
diagnostic code 7899-7806; (6) granted service connection for 
hemorrhoids, and assigned a zero percent evaluation under 
diagnostic code 7336; (7) granted service connection for 
urinary stress incontinence status post bladder repair, and 
assigned a zero percent evaluation under diagnostic code 
7599-7512; (8) denied service connection for shin splints; 
(9) denied service connection for back pain; and (10) granted 
service connection for pes planus, and assigned a zero 
percent evaluation under diagnostic code 5276.  The veteran 
submitted a notice of disagreement in July 1998, and the RO 
issued a statement of the case in August 1998.  The veteran 
submitted a substantive appeal in October 1998.
 
Entitlement to a higher rating for arthritis of the knees and 
for urinary stress incontinence status post bladder repair 
will be addressed in the remand portion of this decision.  
Likewise, entitlement to service connection for arthritis of 
the back, shown to be well grounded in the discussion below, 
will be addressed in the remand portion of this decision.
 

FINDINGS OF FACT

1.  The veteran's fibromyalgia is manifested primarily by 
widespread musculoskeletal pain that is controlled by 
medication; tender points at specific locations and episodic 
exacerbations of widespread musculoskeletal pain that are 
present more than one-third of the time are not shown.

2.  The veteran's gastroesophageal reflux disorder and hiatal 
hernia status post cholecystectomy are manifested primarily 
by mild symptoms associated with intermittent epigastric 
pain, bladder tenderness, and a small-sized hiatal hernia; 
persistent epigastric distress with dysphagia, pyrosis, or 
regurgitation of some severity is not shown.

3.  The veteran's sinusitis is manifested primarily by 
moderate symptoms, including three to six non-incapacitating 
episodes per year that require antibiotic treatment; severe 
symptoms requiring surgery, and osteomyelitis are not shown.

4.  The veteran's seborrheic dermatitis is manifested 
primarily by scaling of her scalp and small area; 
exfoliation, exudation or itching involving an exposed 
surface or extensive area are not found.

5.  The veteran's hemorrhoids are manifested primarily by 
mild or moderate recurrences with occasional discomfort and 
some bleeding; large or thrombotic hemorrhoids with excessive 
redundant tissue and frequent recurrences are not 
demonstrated.

6.  The veteran has not submitted competent evidence of a 
current shin splint disability.

7.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of back pain, and diagnosis of 
arthritis in the sacroiliac joint just prior to her 
separation from service.

8.  The veteran's pes planus is manifested primarily by 
subjective pain that produces no more than mild functional 
impairment; weight-bearing line over or medial to great toe, 
or other symptoms that produce moderate functional impairment 
are not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
fibromyalgia are not met or more nearly approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, Code 5025 (1999).

2.  The criteria for a rating of 10 percent, but no more, for 
gastroesophageal reflux disorder and hiatal hernia status 
post cholecystectomy are met or more nearly approximated. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Codes 7318, 7346 (1999).

3.  The criteria for a rating of 10 percent, but no more, for 
sinusitis are met or more nearly approximated. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Code 6510-6514, 
effective prior to and as of Oct. 7, 1996.

4.  The criteria for a compensable evaluation for seborrheic 
dermatitis are not met or more nearly approximated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 
4.118, Codes 7806, 7899 (1999).

5.  The criteria for a compensable evaluation for hemorrhoids 
are not met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7336 
(1999).

6.  The claim for service connection for a shin splint 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim for service connection for arthritis of the 
back is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8. The criteria for a compensable evaluation for pes planus 
are not met or more nearly approximated. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher evaluations

The veteran's claims for higher evaluations for fibromyalgia, 
gastroesophageal reflux disorder and hiatal hernia status 
post cholecystectomy, sinusitis, seborrheic dermatitis, 
hemorrhoids, and pes planus are well grounded, meaning they 
are plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claims and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist her.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claims for higher evaluations, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.


A.  Fibromyalgia

Service medical records show that the veteran was diagnosed 
with fibromyalgia in 1992.  Records show that the veteran's 
complaints of fatigue and polyarthralgia, along with positive 
tender points and non-restful sleep, were consistent with a 
diagnosis of fibromyalgia.  Records also show that, in 1995, 
the service medical board determined that the veteran's 
fibromyalgia required continuous medication for control, 
prevented the veteran from reasonably performing her duties, 
and required the veteran's separation from service.

The veteran underwent a VA examination in July 1996.  She 
reported having intermittent pain in multiple joints 
involving the knees, elbows, fingers, toes, feet, and low 
back.  She also reported occasional swelling of ankles and 
knees.  Upon examination, her posture and gait were normal.  
There was no abnormality of the musculoskeletal system that 
could be detected at the time.  There was normal range of 
flexion, extension, lateral bending, and rotation of the 
cervical spine.  There was no swelling or deformity of the 
joints of the extremities, and there was full range of motion 
in all these joints.  The veteran was diagnosed with 
fibromyalgia.  The examiner noted that the veteran has a 
history of arthritis, but at the time of examination, there 
were no deformities or evidence of significant joint 
destruction.

A July 1997 RO rating decision granted service connection for 
fibromyalgia, and assigned a 10 percent evaluation under 
diagnostic code 5025, effective from September 1995.

Statements of the veteran in the claims folder are to the 
effect that she has pain just about everyday in different 
areas, and that her medication has helped to relieve the pain 
but did not take away the symptoms.  She also reported some 
swelling of her knees and feet, and difficulty walking at 
times.

Diagnostic Code (DC) 5025 contemplates fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Symptoms that require 
continuous medication for control warrant a 10 percent 
rating.  A 20 percent rating is warranted when the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is assigned for symptoms that are constant, or 
nearly so, and refractory to therapy.

In this case, the evidence of record shows that the veteran's 
symptoms are controlled primarily by medications.  At the VA 
examination in July 1996, there was full range of motion in 
the joints of the extremities and normal range of flexion, 
extension, lateral bending, and rotation of the cervical 
spine.  Tender points at specific locations were not found.  
38 C.F.R. §§ 4.40, 4.45.

The Board notes that the veteran's fibromyalgia has not been 
associated with fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  When none of the 
symptoms on the listing in DC 5025 is present, the 
determination of whether the condition is episodic or 
constant, or requires continuous medication, must be based 
solely on musculoskeletal pain and tender points.  See 
64 Fed. Reg. 32410 (1999).  While the veteran states that her 
medications have helped to relieve the pain but not the 
symptoms of fibromyalgia, the overall evidence does not 
reflect the presence of tender points nor of episodic 
symptoms of widespread musculoskeletal pain more than one-
third of the time, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, to 
warrant a rating in excess of 10 percent under DC 5025.  

Hence, the preponderance of the evidence is against the claim 
for a higher evaluation for fibromyalgia.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that there is no evidence that the veteran's 
disability has warranted more than the current 10 percent 
rating at any time since her discharge from service; thus, a 
"staged" rating is not indicated.  Fenderson, 12 Vet. 
App. 119.


B.  Gastroesophageal Reflux Disorder and Hiatal Hernia
Status Post Cholecystectomy

Service medical records show that the veteran reported 
intermittent epigastric pains and nausea in March 1987.  In 
April 1987, the veteran underwent a cholecystectomy.  Service 
medical records also show that the veteran reported 
epigastric pain and lower abdominal pain in 1991 and in 1994.  
Records show that the veteran was found to have a 1-cm hiatal 
hernia in 1994; in 1995, one examiner noted bladder 
tenderness and suspect bladder origin of pain.

The veteran underwent a VA examination in July 1996.  She 
reported that she underwent a cholecystectomy in 1987.  Upon 
examination, the abdomen was soft, nontender, and 
nondistended.  There was a cholecystectomy scar and also a 
Pfannenstiel incision scar in the lower abdomen.  There was 
no organomegaly, and bowel sounds were normoactive.  The 
examiner noted no incisional hernias or any other hernias.

A July 1997 RO rating decision granted service connection for 
gastroesophageal reflux disorder and hiatal hernia status 
post cholecystectomy, and assigned a zero percent evaluation 
under DC 7318-7346, effective from September 1995.

Statements of the veteran in the claims folder are to the 
effect that she continues to have gastroesophageal problems; 
that her right side hurts, particularly after she has eaten; 
that she has problems with diarrhea and loose control of 
bowel movements; that the possibility of liver stones has not 
been ruled out; and that her hiatal hernia causes her to 
choke at times when she eats or drinks.

A noncompensable evaluation is warranted for the 
nonsymptomatic residuals of removal of the gall bladder. A 10 
percent evaluation requires mild symptoms.  A 30 percent 
evaluation requires severe symptoms.  38 C.F.R. § 4.114, DC 
7318.

A 10 percent evaluation is warranted for esophageal reflux 
with two or more of the symptoms required for a 30 percent 
evaluation, but of less severity than is required for the 30 
percent evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal, arm or 
shoulder pain, all of which are productive of considerable 
impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Board notes that the evidence of record shows that the 
disability is manifested primarily by intermittent epigastric 
pain, bladder tenderness, and a small-sized hiatal hernia.  
The veteran reported that she gets diarrhea occasionally, and 
that her right side hurts.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  The Board has carefully considered the 
veteran's statements to the effect that she has functional 
impairment due to gastroesophageal problems.  38 C.F.R. 
§ 4.10.  The overall evidence shows that the veteran has 
continued to experience mild symptoms following the 
cholecystectomy in 1987.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability more nearly 
approximates the criteria for a 10 percent evaluation under 
DC 7318-7346.  There is no medical evidence showing 
persistent epigastric distress with dysphagia, pyrosis, or 
regurgitation of some severity to warrant more than a 10 
percent evaluation.  

Accordingly, no more than a 10 percent rating is warranted 
for the veteran's gastroesophageal reflux disorder and hiatal 
hernia status post cholecystectomy.  The Board finds that, 
since this rating has been awarded effective the day after 
separation, a "staged" rating is not indicated.  Fenderson, 
12 Vet. App. 119.  

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


C.  Sinusitis

Service medical records show that the veteran was treated for 
mild allergic rhinitis in May 1990.  X-rays taken in December 
1994 revealed changes in left maxillary and ethmoid air cells 
that were consistent with sinusitis and probably on the basis 
of chronic sinusitis.  Records show that the veteran was 
treated and diagnosed with chronic sinusitis/rhinitis in 
January, May, and July 1995.

Post-service medical records show that the veteran was 
treated for sinusitis/rhinitis on May 13, 1996, and on 
June 11, 1996, and again on May 1, 1997.

The veteran underwent a VA examination in July 1996.  She 
reported multiple episodes of recurrent allergic rhinitis and 
sinusitis, especially in the spring, but also on exposure to 
dust at other times.  Upon examination, the veteran's head, 
face, and neck were normal; her nose, sinuses, mouth, and 
throat were also normal.  The veteran was diagnosed with a 
history of sinusitis and history of allergic rhinitis.
  
A July 1997 RO rating decision granted service connection for 
sinusitis, and assigned a zero percent evaluation under DC 
6513, effective from September 1995.

Statements of the veteran in the claims folder are to the 
effect that she suffers from sinusitis all year round; that 
she is on antibiotics most of the time; and that she takes 
allergy pills and uses nasal spray.

The evidence reveals that the veteran has problems with 
various sinuses.  Under the circumstances, the Board will 
evaluate the claim for a higher evaluation for sinusitis 
under the General Rating Formula for sinusitis (DCs 6510 
through 6514).

A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating requires moderate 
chronic sinusitis manifested by a discharge, crusting or 
scaling and infrequent headaches.  A 30 percent evaluation is 
warranted for severe chronic sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  A 50 percent rating requires either chronic 
osteomyelitis necessitating repeated curettage following a 
radical operation or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, DCs 6510 through 6514, 
effective prior to October 7, 1996.

The provisions of 38 C.F.R. § 4.97 for evaluation of diseases 
of the nose and throat were amended effective October 7, 
1996.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of her claim under the criteria that 
is to her advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
 
A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating requires osteomyelitis following radical 
surgery or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, DCs 6510 through 6514, effective as of 
October 7, 1996.

In this case, recent medical evidence (1996-1997) shows that 
the veteran sought medical treatment for sinusitis at least 
three times within a one-year period.  She indicates that she 
is on antibiotics most of the time.  There is no indication 
in the record of any incapacitating episodes of sinusitis, 
nor of any required surgeries; nor is there evidence of 
osteomyelitis.

After consideration of all the evidence, the Board finds that 
the veteran's current sinusitis is manifested primarily by 
moderate symptoms, including three to six non-incapacitating 
episodes per year that require antibiotic treatment.  In 
light of such evidence, the Board finds that the veteran's 
service-connected disability more nearly approximates the 
criteria for a 10 percent rating under DCs 6510 through 6514 
under both the old and new criteria.  Accordingly, a rating 
of 10 percent is warranted.  38 C.F.R. § 4.7.

Accordingly, a 10 percent rating is warranted for the 
veteran's sinusitis. The Board finds that, since this rating 
has been awarded effective the day after separation, a 
"staged" rating is not indicated.  Fenderson, 12 Vet. 
App. 119.  

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


D.  Seborrheic Dermatitis

Service medical records show that the veteran was treated for 
seborrheic dermatitis in February 1986.  It was noted that 
the condition was chronic, and that there was a patch of 
scale on the skin of the veteran's forehead.  Records show 
that the veteran was again treated in August 1989 for 
"scaling" that affected her scalp, forehead, and eyebrows.  
In December 1991, the veteran was treated for a rash on her 
forehead.

At the VA examination in July 1996, the veteran was found to 
have seborrheic dermatitis involving the scalp.

Post-service medical records show that the veteran was 
treated for a rash on her neck, dry scalp, and forehead in 
February 1997.

A July 1997 RO rating decision granted service connection for 
seborrheic dermatitis, and assigned a zero percent evaluation 
under DC 7899-7806, effective from September 1995.

Statements of the veteran in the claims folder are to the 
effect that the seborrheic dermatitis affects her scalp, 
neck, forehead, face, and ears; that her scalp itches and 
becomes completely covered with a crust; and that she gets 
fissures on her neck and ears.

The veteran's seborrheic dermatitis is rated analogous to 
eczema.  38 C.F.R. § 4.27, 4.118, Codes 7806, 7899.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating. A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area. A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement. A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement. 38 C.F.R. § 4.118, 
Code 7806.

The service medical records show that the veteran was treated 
for seborrheic dermatitis of the scalp and forehead, but the 
report of her most recent VA examination indicates seborrheic 
dermatitis involving only her scalp. While the veteran 
complains of itching due to this condition and of fissures on 
her neck and ears, the medical evidence does not indicate the 
presence of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  Hence, the evidence does 
not support the assignment of a 10 percent rating for 
seborrheic dermatitis under DC 7806.  

The preponderance of the evidence is against the claim for a 
higher (compensable) evaluation for seborrheic dermatitis, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence that the veteran's 
seborrheic dermatitis has warranted a compensable rating at 
any time since her discharge from service; thus, a "staged" 
rating is not indicated.  Fenderson, 12 Vet. App. 119.


E.  Hemorrhoids

Service medical records show that the veteran was treated for 
hemorrhoids with bleeding in 1993, 1994, and in 1995.  
Records describe the hemorrhoids as being internal and 
external, small, and non-inflamed.

At the VA examination in July 1996, the examiner noted no 
suprapubic tenderness and no tenderness in the renal angles; 
hemorrhoids were not found.

A July 1997 RO rating decision granted service connection for 
hemorrhoids, and assigned a zero percent evaluation under 
diagnostic code 7336, effective from September 1995.

Statements of the veteran in the claims folder are to the 
effect that she frequently has hemorrhoids with bleeding, 
which prevent her from going to work.

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. § 
4.114, Code 7336.

In this case, the report of the veteran's VA examination in 
July 1996 did not indicate the presence of hemorrhoids; nor 
did a urological examination in August 1996.  Neither of 
these examinations noted the presence of excessive redundant 
tissue evidencing frequent recurrences of hemorrhoids.  The 
Board has considered the veteran's statements to the effect 
of occasional discomfort and symptoms of bleeding with 
hemorrhoids.

The evidence of record does not show the presence of large or 
thrombotic, irreducible hemorrhoids, secondary anemia or 
fissures, or bleeding that is persistent to support the 
assignment of a higher rating under the provisions of DC 
7336.  After consideration of all the evidence, including the 
veteran's statements, the Board notes that the veteran's 
hemorrhoids are manifested primarily by mild or moderate 
recurrences with occasional discomfort and some bleeding.  In 
light of all evidence of record, the Board finds that the 
veteran's present level of disability does not more closely 
approximate "large or thrombotic" hemorrhoids with 
"excessive redundant tissue" that would warrant a 10 
percent rating nor does the evidence of record demonstrate 
frequent recurrences of hemorrhoids.

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

There is no evidence that the veteran's hemorrhoids have 
warranted a compensable rating at any time since her 
discharge from service.  Fenderson, 12 Vet. App. 119.

Accordingly, a 10 rating is not warranted, and the claim must 
be denied.

F.  Pes Planus

Service medical records show that the veteran was diagnosed 
with moderate pes planus in January 1994 and with mild pes 
planus in January 1995.  X-rays revealed small bilateral 
Achilles heel spurs in June 1995.

The veteran underwent a VA examination in July 1996.  The 
veteran reported intermittent joint pain, including pain in 
her feet.  Upon examination, there was no swelling or 
deformity of the joints of the extremities; there was full 
range of motion.

A July 1997 RO rating decision granted service connection for 
pes planus, and assigned a zero percent evaluation under DC 
5276, effective from September 1995.

Statements of the veteran in the claims folder are to the 
effect that she continues to have pain in her feet.

A noncompensable evaluation is warranted for mild bilateral 
acquired flatfoot (pes planus) where symptoms are relieved by 
built-up shoe or arch support.  A 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot where the 
weight-bearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet. A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

The veteran's statements are to the effect that she continues 
to have pain in her feet due to her pes planus.  The evidence 
does not indicate that the veteran has functional impairment 
due to pain in her feet.

The medical evidence reveals the presence of bilateral 
Achilles heel spurs, but service connection is not in effect 
for this condition.  As such, symptoms attributable to this 
non-service-connected disability may not be considered in the 
evaluation of the service-connected pes planus.  38 C.F.R. § 
4.14.

The evidence of record does not indicate symptoms of 
"weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet" that produce moderate functional impairment to 
warrant the assignment of a compensable rating for this 
condition under DC 5276, with consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for pes planus, and the claim is 
denied.

The Board finds that there is no evidence that the veteran's 
pes planus has warranted a compensable rating at any time 
since her discharge from service; thus, a "staged" rating 
is not indicated.  Fenderson, 12 Vet. App. 119.


II.  Claims for Service Connection
 
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that her claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such claims, 
her appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist her further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.


A.  Shin Splints

Service medical records show that the veteran was diagnosed 
with shin splints, secondary to running, on several occasions 
in service.  X-rays taken in March 1990 showed marked linear 
uptake in the posterior/medial aspect of both tibiae, and 
some minimal uptake in the distal tarsals bilateral; there 
was also mild uptake in both patellas.  The findings were 
consistent with stress injuries to both tibiae.

Statements of the veteran in the claims folder are to the 
effect that her shin splints have gotten better since she has 
stopped running, but they have not completely gone away.  The 
veteran states that she has pain in that area even when 
sitting, and when standing for long periods of time or when 
walking for a period of time.
  
The veteran underwent a VA examination in July 1996.  She 
reported pain in both shins, which had been diagnosed as shin 
splints.  The examiner noted that there was no swelling or 
deformity of the joints of the extremities, and there was 
full range of motion in all these joints.  Shin splints were 
not diagnosed.

Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of shin splints, and a continuity of symptomatology of pain 
in her shins.  The Board notes that the claims folder 
contains neither medical evidence of a current shin splint 
disability, nor medical evidence of a link between a current 
shin splint disability and service or post-service continuity 
of symptomatology.  A service-connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992);  see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.

The veteran is advised that she may reopen the claim for 
service connection for a shin splint disability at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


B.  Arthritis of the Back

Service medical records show that the veteran was treated for 
back pain on several occasions.  In February 1985, the 
veteran reported that she had fallen down steps; the 
assessment was lumbar strain.  Records show that the veteran 
also reported back pain from doing two-person push-ups, with 
another person's legs upon her back.

Service medical records show that the veteran complained of 
back pain in her middle back and between her shoulder blades 
upon movement in January 1987 and in October 1987.  Records 
show that the veteran was again treated for recurrent back 
pain in April 1994.  Upon examination, there was mild 
tenderness over the lower back on palpation; there was full 
range of motion.  The veteran was assessed with nonspecific 
mechanical back pain.

Service medical records also show that the veteran was 
diagnosed with arthritis of the sacroiliac joint in January 
1995.  Where arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
arthritis of the back.  As such, the claim is well grounded.


ORDER


An initial rating greater than 10 percent for fibromyalgia is 
denied.

A 10 percent rating, but no more, is granted for 
gastroesophageal reflux disorder and hiatal hernia status 
post cholecystectomy, subject to the regulations applicable 
to the payment of monetary awards.

A 10 percent rating, but no more, is granted for sinusitis, 
subject to the regulations applicable to the payment of 
monetary awards.

A compensable rating for seborrheic dermatitis is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for pes planus is denied.

The claim for service connection for a shin splint disability 
is denied as not well grounded.

The claim of entitlement to service connection for arthritis 
of the back is well grounded.  To this extent only, the 
appeal is granted.




REMAND

The veteran's claims for higher evaluations for arthritis of 
the knees and for urinary stress incontinence status post 
bladder repair, as well as for service connection for 
arthritis of the back, are well grounded.  However, having 
found that the veteran's claims are plausible does not end 
the Board's inquiry.  Rather, in this case, it places upon VA 
the duty to assist the veteran in the development of her 
claims.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).

VA's duty to assist includes providing the veteran with an 
examination to obtain sufficient clinical findings to rate 
each disability alleged or mentioned in the evidence, as well 
as an examination that takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); see also Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The United States Court of Appeals for Veterans Claims has 
held that each one of the veteran's disabilities must be 
rated under the provisions of the rating schedule.  Roberts, 
2 Vet. App. 387.  Reports of the veteran's ongoing treatment 
for disabilities are relevant to her claims and should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


(1)  Arthritis of the Knees

The veteran contends that she has constant pain in her knees 
and some limitation of motion.  She also stated that she has 
difficulty standing and a limp.  X-rays in 1994 revealed 
early degenerative spurs and arthritis of bilateral knees. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  However, the VA General Counsel since has 
held, in another precedent opinion, that, for separate 
ratings to be warranted under these circumstances, the 
veteran must have, not only evidence of both arthritis and 
instability, but also sufficient limitation of motion under 
Codes 5260 or 5261 to at least meet the criteria for a 
noncompensable (0 percent) rating.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's arthritis of the knees, including 
whether or not there is instability of the knees.  
Weggenmann, 5 Vet. App. 281, 284.


(2)  Urinary Stress Incontinence Status Post Bladder Repair

Records show that the veteran underwent a urological 
examination in August 1996.  The veteran reported continued 
urinary incontinence associated with coughing, sneezing, or 
any vigorous physical activity.  The examiner recommended 
that urodynamic studies be conducted and a cystoscopy 
performed; surgical management would be dictated by the 
findings.  

It is unclear to the Board whether or not the urodynamic 
studies and cystoscopy were performed; no findings have been 
associated with the claims folder.  The duty to assist 
requires that specialist's examinations be obtained when 
recommended by VA examiners.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  Accordingly, a remand is necessary to obtain 
reports of the urodynamic studies and cystoscopy (if done) or 
to obtain a thorough and contemporaneous VA evaluation, 
including urodynamic studies and a cystoscopy, for the Board 
to determine the current severity of the veteran's service-
connected disability.  Weggenmann, 5 Vet. App. at 284.  The 
examiner should take into account prior medical evaluations 
and treatment of the veteran.  Id. 

 
(3)  Arthritis of the Back

With regard to the veteran's claim seeking service connection 
for arthritis of the back, the Board notes that arthritis of 
the sacroiliac joint was diagnosed in service in January 
1995.  It is unclear to the Board whether this diagnosis 
represents a manifestation of arthritis to a compensable 
degree for application of a presumption of service connection 
under 38 C.F.R. § 3.309.  The Board notes that it is not 
competent to address this question without a solid foundation 
in the record grounded in medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, it is appropriate that this issue be remanded so 
that a VA examiner may review the medical record and opine as 
to whether the arthritis of the sacroiliac joint diagnosed in 
service was manifested to a compensable degree within one 
year of the veteran's separation from service.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and her 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's arthritis of the knees, urinary 
stress incontinence status post bladder 
repair, and arthritis of the back since 
her separation from service. Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the arthritis of the knees, including 
any functional impairment caused by pain 
or weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness associated with each knee, and 
whether or not there is instability. The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joints are used repeatedly over a period 
of time. The examiner should also be 
asked to determine whether each knee 
exhibits weakened movement, excess 
fatigability or incoordination. The 
examiner should comment on the severity 
of symptoms listed under provisions of 
38 C.F.R. § 4.71a, DCs 5257, 5260, and 
5261 (1999).  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran should be scheduled, if 
not already done so, for an evaluation of 
her urinary stress incontinence status 
post bladder repair by an appropriate VA 
examiner to determine the nature of the 
veteran's voiding dysfunction, and to 
obtain an opinion as to its severity and 
etiology.  All indicated studies should 
be performed, including urodynamic 
studies and cystoscopy; all clinical 
findings should be reported in detail.  
The examiner should offer an opinion as 
to whether the veteran (a) requires the 
use of an appliance or the wearing of 
absorbent materials; (b) and if so, 
whether the leakage is occasional, 
moderate, or extensive; and (c) the 
number of changes of absorbent materials 
per day.  In order to assist the examiner 
in providing the requested information, 
the claims folder should be made 
available to the examiner for review in 
conjunction with the evaluation, and the 
examiner should acknowledge such review 
in the evaluation report.

4.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the arthritis of the veteran's back, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness 
associated with the veteran's back. The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joint is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether the veteran's back 
exhibits weakened movement, excess 
fatigability or incoordination. The 
examiner should comment on the severity 
of symptoms listed under provisions of 
38 C.F.R. § 4.71a, DCs 5294 and 5295 
(1999).  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

5.  After the above development, the RO 
should then review the veteran's claims 
for higher evaluations for arthritis of 
the knee, and for urinary stress 
incontinence status post bladder repair, 
as well as for service connection for 
arthritis of the back, and take into 
consideration provisions of 38 C.F.R. §§ 
4.40 and 4.45 (dealing with functional 
impairment due to pain); provisions of 
38 C.F.R. § 4.26 (concerning the 
bilateral factor); and provisions of 
38 C.F.R. § 3.321 (concerning an 
extraschedular evaluation based on 
interference with employment).  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her, and she 
should be afforded an opportunity to 
respond before the case is returned 
to the Board for further appellate 
consideration.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



